Rosedale Lend, LLC v Kanterakis (2017 NY Slip Op 05108)





Rosedale Lend, LLC v Kanterakis


2017 NY Slip Op 05108


Decided on June 21, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2015-06395
 (Index No. 14492/14)

[*1]Rosedale Lend, LLC, respondent, 
vEmily Kanterakis, defendant, Bernard Duffy, et al., appellants.


McCarter & English, LLP, New York, NY (Joseph J. Cherico of counsel), for appellants.
Butler, Fitzgerald, Fiveson & McCarthy, New York, NY (David K. Fiveson and Julie A. Levine of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Queens County (Rudolph E. Greco, Jr., J.), dated April 20, 2015. The order, insofar as appealed from, denied that branch of the motion of the defendants Bernard Duffy and Capital One Bank which was pursuant to CPLR 3211(a)(5) and (7) to dismiss the complaint insofar as asserted against them.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination on the related appeal decided herewith (Kanterakis v Minos Realty I, LLC, __ AD3d __), this appeal has been rendered academic.
RIVERA, J.P., LEVENTHAL, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court